Citation Nr: 9929521	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted an increased rating of 30 
percent for the service-connected bilateral hearing loss 
disability, effective from February 1997.


REMAND

Additional development is necessary in this case.  On VA Form 
9, dated in February 1998, the veteran requested a hearing at 
the RO before a hearing officer.  At the hearing, conducted 
in May 1998, the veteran requested that he have a Travel 
Board hearing at the RO conducted by Board personnel if the 
hearing officer's decision was unfavorable.  The hearing 
officer's decision, contained in the Supplemental Statement 
of the Case, was unfavorable as it continued the 30 percent 
evaluation for bilateral hearing loss.  In a letter sent in 
July 1999, the Board requested the veteran to clarify his 
wishes regarding a personal hearing.  The letter notes that 
if he did not respond within 30 days of the date of the 
letter, it would be assumed that he wanted a hearing before a 
member of the Board at the Louisville RO.  The veteran did 
not respond to this letter and so the Board assumes he wants 
a Travel Board hearing.

The evidence shows that the veteran's level of hearing 
impairment was most recently tested in April 1997.  At the 
personal hearing in May 1998, the veteran testified that his 
hearing had gotten worse, although he did not specify that it 
had decreased since the April 1997 audiogram.  Regardless, 
the duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
current medical examination of the veteran's level of hearing 
impairment is necessary for an equitable disposition of this 
claim.

The Board also notes that, effective in June 1999 during the 
pendency of this appeal, the regulations regarding rating 
disabilities involving diseases of the ear, including 
impaired hearing, were amended.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In light of the circumstances in this case, it is REMANDED to 
the RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran which 
have not been secured previously.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of hearing 
loss impairment.  Pure tone thresholds in 
each ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz should be 
noted.  In addition, speech recognition 
scores in each ear should be recorded.

3.  After the above development has been 
completed, to the extent possible, the RO 
should review the claims file and ensure 
that all development actions have been 
conducted and completed in full.  The RO 
should undertake any other indicated 
development and readjudicate the issue of 
entitlement to an increased rating for 
bilateral hearing loss, taking into 
consideration both the former and amended 
rating criteria.  See Karnas, supra.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with a reasonable 
opportunity to respond.

5.  Then, the RO should clarify whether 
the veteran still wishes a Travel Board 
hearing; if so, one should be scheduled.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












